UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2011 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/11 (Unaudited) COMMON STOCKS (90.7%)(a) Shares Value Advertising and marketing services (0.5%) Omnicom Group, Inc. (S) 351,700 $17,901,530 Aerospace and defense (2.2%) Northrop Grumman Corp. 317,500 21,170,900 Raytheon Co. (S) 694,408 35,560,634 United Technologies Corp. 284,000 23,725,360 Automotive (2.0%) Ford Motor Co. (NON) 1,780,700 26,799,535 TRW Automotive Holdings Corp. (NON) (S) 752,700 42,753,360 Banking (9.8%) Bank of America Corp. 1,216,996 17,390,873 Bank of New York Mellon Corp. (The) 912,400 27,727,836 Capitol Federal Financial, Inc. 320,681 4,053,408 JPMorgan Chase & Co. 2,330,491 108,810,625 People's United Financial, Inc. 221,000 2,912,780 Popular, Inc. (Puerto Rico) (NON) 2,407,465 7,824,261 State Street Corp. 2,129,300 95,222,296 Sterling Bancshares, Inc. (S) 44,100 399,105 U.S. Bancorp 805,900 22,347,607 Webster Financial Corp. 18,200 421,876 Wells Fargo & Co. 1,722,750 55,575,915 Biotechnology (0.1%) Celgene Corp. (NON) 70,700 3,754,170 Cable television (2.8%) Comcast Corp. Special Class A 2,550,800 62,035,456 DIRECTV Class A (NON) 406,300 18,677,611 DISH Network Corp. Class A (NON) 456,000 10,602,000 Time Warner Cable, Inc. 87,300 6,301,314 Chemicals (1.8%) Ashland, Inc. 487,900 27,468,770 Celanese Corp. Ser. A 84,600 3,506,670 Huntsman Corp. 326,900 5,769,785 Lubrizol Corp. (The) 230,800 25,127,196 Commercial and consumer services (0.8%) Dun & Bradstreet Corp. (The) 340,200 27,488,160 Communications equipment (1.8%) Cisco Systems, Inc. (NON) 1,049,400 19,476,864 Harris Corp. (S) 477,900 22,298,814 Qualcomm, Inc. 372,500 22,193,550 Computers (3.2%) Dell, Inc. (NON) 1,410,100 22,321,883 EMC Corp. (NON) 916,818 24,946,618 Hewlett-Packard Co. 609,600 26,596,848 IBM Corp. 147,000 23,796,360 Xerox Corp. 1,297,800 13,951,350 Conglomerates (1.2%) Tyco International, Ltd. 929,700 42,152,598 Consumer (2.4%) Jarden Corp. (S) 428,600 14,088,082 Kimberly-Clark Corp. 1,075,500 70,875,450 Consumer finance (2.9%) Discover Financial Services 4,639,224 100,903,122 Consumer goods (0.2%) Newell Rubbermaid, Inc. 431,700 8,349,078 Electric utilities (3.8%) AES Corp. (The) (NON) 2,208,300 27,316,671 Ameren Corp. 973,500 27,219,060 Great Plains Energy, Inc. 514,338 9,875,290 NV Energy, Inc. 2,115,000 31,069,350 Pepco Holdings, Inc. (S) 2,038,000 38,171,740 Electrical equipment (0.8%) Hubbell, Inc. Class B 419,300 28,306,943 Electronics (1.8%) L-3 Communications Holdings, Inc. 184,500 14,629,005 SanDisk Corp. (NON) 392,600 19,472,960 Texas Instruments, Inc. 766,700 27,302,187 Energy (oil field) (0.9%) National Oilwell Varco, Inc. 381,900 30,387,783 Financial (1.4%) Assurant, Inc. 1,182,200 48,032,786 Forest products and packaging (1.9%) Bemis Co., Inc. 85,200 2,798,820 International Paper Co. 1,310,100 36,394,578 Rock-Tenn Co. Class A 60,600 4,160,190 Sonoco Products Co. 645,900 23,304,072 Health-care services (2.4%) Aetna, Inc. 893,000 33,362,480 CIGNA Corp. 363,900 15,309,273 McKesson Corp. 70,300 5,573,384 Quest Diagnostics, Inc. 236,500 13,421,375 WellPoint, Inc. (NON) 240,400 15,979,388 Insurance (3.9%) Aflac, Inc. 112,000 6,592,320 Allied World Assurance Company Holdings, Ltd. 50,500 3,116,355 Allstate Corp. (The) 191,600 6,089,048 Alterra Capital Holdings, Ltd. (Bermuda) 32,800 709,464 Assured Guaranty, Ltd. (Bermuda) 975,621 14,175,773 Hartford Financial Services Group, Inc. (The) 1,949,300 57,699,280 Prudential Financial, Inc. 483,800 31,848,554 Validus Holdings, Ltd. 552,700 17,106,065 Investment banking/Brokerage (1.6%) Goldman Sachs Group, Inc. (The) 76,000 12,447,280 Invesco, Ltd. 421,600 11,315,744 Morgan Stanley 1,135,900 33,713,512 Lodging/Tourism (0.1%) Wyndham Worldwide Corp. 143,400 4,485,552 Machinery (0.3%) Parker Hannifin Corp. 98,500 8,784,230 Manufacturing (1.1%) Ingersoll-Rand PLC (S) 881,400 39,927,420 Media (3.9%) Interpublic Group of Companies, Inc. (The) (NON) 4,206,800 55,529,760 Time Warner, Inc. 1,358,900 51,909,980 Viacom, Inc. Class B (S) 664,400 29,672,104 Medical technology (2.6%) Baxter International, Inc. 404,800 21,515,120 Boston Scientific Corp. (NON) 1,032,500 7,392,700 Covidien PLC (Ireland) 575,175 29,592,754 Medtronic, Inc. 686,600 27,409,072 Thermo Fisher Scientific, Inc. (NON) 62,600 3,494,332 Office equipment and supplies (0.3%) Avery Dennison Corp. 246,100 9,824,312 Oil and gas (13.2%) Apache Corp. 239,100 29,796,642 BP PLC ADR (United Kingdom) 255,200 12,369,544 Chevron Corp. 1,798,600 186,604,750 Marathon Oil Corp. 535,800 26,575,680 Occidental Petroleum Corp. 176,800 18,028,296 Royal Dutch Shell PLC ADR (United Kingdom) (S) 513,800 37,122,050 Total SA (France) 2,454,834 150,479,171 Pharmaceuticals (5.6%) Abbott Laboratories 1,165,600 56,065,360 Merck & Co., Inc. 324,100 10,555,937 Pfizer, Inc. 6,698,600 128,881,064 Publishing (1.1%) McGraw-Hill Cos., Inc. (The) 371,900 14,385,092 R. R. Donnelley & Sons Co. (S) 1,214,200 22,608,404 Real estate (1.9%) Annaly Capital Management, Inc. (R) 1,290,600 23,140,458 Chimera Investment Corp. (R) (S) 5,425,700 23,384,767 Digital Realty Trust, Inc. (R) 63,100 3,711,542 MFA Financial, Inc. (R) (S) 758,300 6,422,801 ProLogis (R) (S) 594,734 9,670,375 Regional Bells (2.7%) AT&T, Inc. 3,338,200 94,738,116 Verizon Communications, Inc. 19,200 708,864 Restaurants (0.1%) Brinker International, Inc. (S) 187,178 4,424,888 Retail (1.8%) Best Buy Co., Inc. 215,100 6,934,824 CVS Caremark Corp. 1,090,000 36,035,400 Office Depot, Inc. (NON) 748,000 3,971,880 OfficeMax, Inc. (NON) (S) 1,105,900 15,195,066 Semiconductor (0.4%) KLA-Tencor Corp. (S) 284,000 13,864,880 Software (1.9%) BMC Software, Inc. (NON) 155,300 7,687,350 CA, Inc. 1,063,200 26,346,096 Microsoft Corp. 1,233,588 32,788,769 Textiles (0.4%) Hanesbrands, Inc. (NON) 589,700 15,279,127 Tire and rubber (%) Goodyear Tire & Rubber Co. (The) (NON) 100,100 1,419,418 Tobacco (2.2%) Philip Morris International, Inc. 1,213,900 76,208,642 Toys (0.7%) Mattel, Inc. 921,400 23,090,284 Trucks and parts (0.2%) Autoliv, Inc. (Sweden) 85,500 6,403,095 Total common stocks (cost $2,486,806,629) CONVERTIBLE BONDS AND NOTES (3.8%)(a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $43,903,000 $78,860,764 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,813,000 6,970,545 MGIC Investment Corp. cv. sr. notes 5s, 2017 18,100,000 19,685,560 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 11,596,000 25,895,028 Total convertible bonds and notes (cost $89,638,967) CONVERTIBLE PREFERRED STOCKS (3.6%)(a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 160,992 $8,191,273 Great Plains Energy, Inc. $6.00 cv. pfd. 502,551 31,384,310 PPL Corp. $4.75 cv. pfd. 776,583 41,399,640 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 1,160,598 15,807,345 Unisys Corp. Ser. A, 6.25% 36,167 3,700,246 XL Group, Ltd. $2.688 cv. pfd. 805,270 25,929,694 Total convertible preferred stocks (cost $110,444,002) INVESTMENT COMPANIES (0.8%)(a) Shares Value Apollo Investment Corp. 2,154,000 $26,644,978 Total investment companies (cost $21,606,989) WARRANTS (0.4%)(a)(NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 922,795 $15,456,816 Total warrants (cost $11,943,201) SHORT-TERM INVESTMENTS (5.8%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 184,810,129 $184,810,129 Putnam Money Market Liquidity Fund 0.17% (e) 17,996,645 17,996,645 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.23%, August 25, 2011 $1,225,000 1,223,536 Total short-term investments (cost $204,030,642) TOTAL INVESTMENTS Total investments (cost $2,924,470,430) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2010 through February 28, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $3,500,571,713. (b) The aggregate identified cost on a tax basis is $2,939,634,073, resulting in gross unrealized appreciation and depreciation of $793,625,823 and $54,687,039, respectively, or net unrealized appreciation of $738,938,784. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $180,873,869. The fund received cash collateral of $184,810,129 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,745 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $132,250,624 and $143,385,538, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $128,530,081 $ $ Capital goods 173,702,894 Communication services 193,063,361 Conglomerates 42,152,598 Consumer cyclicals 444,387,608 Consumer staples 125,018,008 Energy 491,363,916 Financials 752,765,828 Health care 372,306,409 Technology 317,673,534 Utilities and power 133,652,111 Total common stocks Convertible bonds and notes 131,411,897 Convertible preferred stocks 126,412,508 Investment Companies 26,644,978 Warrants 15,456,816 Short-term investments 17,996,645 186,033,665 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $15,456,816 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
